DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has amended to claims to recite a covering having a first panel having an outer face formed from the second surface, a second panel, and a third panel having an inner face formed from the first surface, and the method step of intraoperatively folding the covering such that the outer face of the first panel is connected with the inner face of the third panel.  In response to Applicant’s amendment, Examiner has provided a new grounds of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 22, 23, 25, 26, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Benham et al. (Pub.  No.: US 2014/0277570) in view of Cockrell (U.S. Pat. No.: 2,788,935).
Benham discloses a method of treating a spine, the method comprising the steps of: disposing an agent 104 with a covering 102 that includes a first surface and a second surface (e.g., inner surface and outer surface of sheet of monolithic bone tissue, 
Benham discloses folding the covering (para. 65) but does not specify the folding occurs intra-operatively.  However, it would have been obvious to have provided the folding step as performed intra-operatively for the purpose of allowing the surgeon to customize the dimensions of the implant to the particular surgical site. 
Benham discloses that the folded covering may include overlap (para. 74), which results in the outer face of the first panel connected with the inner face of the third panel in a selected implant configuration (as overlap implies inner surface contact with outer surface contact to provide the overlap), it would have been obvious to utilize overlap as taught by paragraph 74 with the embodiment of figure 5 as an obvious expedient for creating a folded pocket from a monolithic sheet.  It further would have been obvious to have provided the overlap as inner surface contact with the outer surface to provide the overlap as a known means of providing overlap when folding a single monolithic sheet.  Cockrell discloses folding a mineral specimen envelope by overlapping ends to form a pocket as a known teaching for overlapping ends of a monolithic sheet such that the inner surface contacts the outer surface (figs. 1-6).  Thus it would have been obvious to have provided the figure 5 embodiment of Benham with folded and overlapped ends 
For claim 20, the tissue includes at least one transverse process of a spine (e.g., para. 49).
For claim 22, the covering is foldable between a flat configuration and a selected implant configuration (e.g., para. 65).  
For claim 23, a first side of the covering has the first surface to dispose the agent thereon (e.g., inside surface of figure 5) and a second side of the covering has the second surface (e.g., outside surface of figure 5).
For claim 25, the first, the second and the third panels are connected by fold lines (fig. 5, each side of the rectangular pouch is a panel, and the pouch is folded from a single monolithic sheet, thus each corner of the rectangle is a fold line).  
For claim 26, the covering 102 comprises a porous mesh (e.g., para. 57).  
For claim 28, the selected implant configuration of the covering includes a cross sectional shape selected from generally circular or generally oval (e.g., fig. 3). 
For claim 29, the selected implant configuration of the covering includes a shape selected from tubular, rectangular, cube or mesh bag (e.g., fig. 5).  
For claim 30, the agent 104 comprises autograft or allograft (e.g., para. 70).  
For claim 31, the agent comprises demineralized bone matrix comprising particles and fibers of demineralized bone (e.g., para. 77).  

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Benham et al. (Pub.  No.: US 2014/0277570) in view of Cockrell (U.S. Pat. No.: 2,788,935), as applied supra, further in view of Wei et al. (Pub. No.: US 2011/0054408).
Benham lacks specific disclosure that the surfaces are connectable via a hook and loop configuration. However, Bindseil teaches that the surfaces may be fixed to one another using a sealing mechanism 106 (para. 74). Benham teaches that suitable examples of a sealing mechanism 106 include adhesion sealing, pressure sealing, sutures, staples, heat seals, strings, or ties (para. 74).  Wei teaches a bone implant including a Velcro portion used to couple two implantable bone coverings together (e.g., para. 246, fig. 3). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the surfaces of Benham as connected with a hook and loop configuration, as taught by Wei, as a known and obvious alternate securing mechanism to provide a mechanism capable of fixing a flexible planar member in a predetermined relationship to the Benham covering. Use of Velcro (hook and loop fastening) is considered an obvious expedient in order to secure Benham’s layers together. This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Benham et al. (Pub.  No.: US 2014/0277570) in view of Cockrell (U.S. Pat. No.: 2,788,935), as applied supra.  
Benham is explained supra, including agent 104 comprising demineralized bone matrix (para. 77), however, Benham does not specifically disclose agent 104 comprises demineralized bone matrix comprising fibers and particles with a 30:70 ratio.  Drapeau et al. (hereinafter, Drapeau) teaches an agent disposed within a covering for bone regeneration (e.g., para. 12-14), where the agent comprises demineralized bone matrix fibers and demineralized bone matrix particles in a 30:70 ratio (para. 124-125) as a suitable bone fill material.  Thus one of ordinary skill in the art would have found it obvious to provide the plurality of demineralized bone fibers and particles of Benham as a mixture of demineralized fibers and particles in a 30:70 ratio as taught by Drapeau as an obvious expedient in order to provide suitable bone growth.  This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed. 
For claim 33, Benham discloses the covering may include bone morphogenic protein (para. 53), however, Benham is silent as to BMPs included with agent 104.  Drapeau teaches an agent disposed within a covering for bone regeneration (e.g., para. 12-14), where the agent comprises BMPs (para. 131) as a bioactive agent.  Thus one of ordinary skill in the art would have found it obvious to provide the bone fill of Benham with BMPs as a suitable active agent for inducing the formation of bone in the body. This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed. 
Allowable Subject Matter
Claims 35, 37 are allowed.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Benham et al. (Pub.  No.: US 2014/0277570) as applied in this Office Action, however, Benham teaches away from use of a polymer with the covering 102 (para. 46, “Further, the delivery system does not require the use of any foreign material (materials that are not naturally created by or are not derived from materials created by the patient or patient's species, such as metals, ceramics, and/or polymers). Thus, the delivery system as described herein promotes biocompatibility.”). 
The next closest prior art is Bindseil et al. (Pub. No.: US 2004/0249471) as applied in the 11/1/2018 Office Action in parent application 15/052605.  However, Bindseil does not fairly teach or suggest the method step of intraoperatively folding the covering such that the outer face of the first panel is connected with the inner face of the third panel in a selected implant configuration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774